Citation Nr: 0521398	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-02 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for a cardiovascular 
disorder, claimed as due to undiagnosed illness.  

2.	Entitlement to service connection for a disability 
manifested by memory loss, claimed as due to undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2002 rating decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2005, the veteran appeared and 
testified at the RO before the undersigned Acting Veterans 
Law Judge.

In addition to the disabilities at issue, the veteran 
initially appealed the denial of service connection for 
disabilities manifested by fatigue and a skin disorder.  
These matters have been resolved with the grants of service 
connection found in an October 2004 rating decision.  


FINDINGS OF FACT

1.  Service connection for memory loss, as a manifestation of 
the veteran's anxiety disorder, has already been established 
and compensated for, and there is no "controversy" or 
justiciable issue" currently before the Board.

2.  Cardiomyopathy was not manifest within one year from the 
veteran's discharge from service, and is most likely due to 
radiation and chemotherapy needed for treatment of the 
veteran's non-service-connected Hodgkin's disease.  




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for memory 
loss is dismissed due to the absence of a controversy at 
issue.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 4.14, 
4.130, Diagnostic Code 9400 (2004).

2.  Cardiomyopathy was neither incurred in nor aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming service connection for a disability 
manifested by memory loss and for cardiomyopathy that he 
believes are associated with his service in the Persian Gulf 
during the early 1990's.  A claimant bears the burden to 
present and support a claim of benefits.  38 U.S.C.A. § 
5107(a) (West 2002).  In evaluating claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (2004).  Specified 
diseases listed as chronic in nature may be presumed to have 
been incurred in service, if the evidence shows that such 
disease became manifest to a degree of 10 percent or more 
within one year from separation from active service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2004).  Arteriosclerosis, arthritis, 
cardiovascular renal-disease (including hypertension), 
endocarditis, and myocarditis are included as among the 
specified chronic diseases subject to presumptive service 
connection.  38 C.F.R. § 3.309(a) (2004).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. §3.317(a)(1).  The veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War and is a "Persian Gulf veteran." See 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  
These changes became effective on March 1, 2002.  Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (c) any diagnosed illness 
that the Secretary determines, in regulations, warrants a 
presumption of service connection. 38 U.S.C.A. § 1117(a)(2)(B) 
(West 2002).  Therefore, adjudication of the veteran's Persian 
Gulf service connection claims in the present case must 
include consideration of both the old and the new criteria.  
However; as will be discussed, there is no basis for an 
allowance of service connection for these two claimed 
disorders.

In the present case, the veteran's service personnel records, 
including his DD Form 214, Certificate Of Release Or 
Discharge From Active Duty (DD 214), show that he served on 
active military duty from February 1988 to February 1992 in 
support of Operation Desert Shield/Desert Storm.  During that 
time the veteran served in Southwest Asia.  He is, therefore, 
a "Persian Gulf veteran" by regulation (i.e., had active 
military service in the Southwest Asia theater of operations 
during the Gulf War).  38 C.F.R. § 3.317.

I.  Service connection - memory loss

The veteran claims entitlement to service connection for a 
disability manifested by memory loss.  In March 2005, he 
testified to the onset of memory problems six months 
following his discharge from active service.  He denies any 
specific treatment for his main problem of forgetfulness 
which appears to become worse during episodes of anxiety.  At 
his hearing, his representative argued that the veteran's 
memory loss should be deemed as secondary to his service 
connected anxiety disorder (previously claimed as fatigue).

The veteran's current 30 percent rating for anxiety disorder 
under Diagnostic Code 9400 specifically contemplates the 
symptom of memory loss in the schedular criteria.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2004).  In this respect, a 30 
percent rating contemplates mild memory loss such as 
"forgetting names, directions, recent events."  VA 
regulations prohibit the payment of compensation for the same 
symptom of disability under different diagnostic codes.  38 
C.F.R. § 4.14 (2004).  As service connection for memory loss, 
as a manifestation of his anxiety disorder, has already been 
established and compensated for, there is no "controversy" or 
justiciable issue" currently before the Board.  The claim, 
therefore, must be dismissed.  38 U.S.C.A. § 7105(d) (West 
2002).  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service connection - heart disorder

Regarding the veteran's claim for service connection for a 
heart disorder, it is noted that treatment records associated 
with his therapy for Hodgkin's disease include a September 
2000 report from a university Cardiology Clinic.  At that 
time, it was noted that the veteran had a history of 
Hodgkin's Lymphoma, diagnosed in 1994, for which he had 
undergone chemotherapy and 24 treatments of X-ray therapy.  
It was reported that an echocardiogram performed in 1994 had 
revealed a left ventricular enlargement, but that MUGA scans 
performed in 1999 and 2000 had been reportedly normal.  The 
veteran was evaluated for symptoms of possible congestive 
heart failure.  A current echocardiogram was found to show no 
progression over the study performed in 1994, but there could 
be some mild cardiac dysfunction.  This was considered to be 
most likely the result of chronic radiation or chemotherapy 
damage.  

The veteran does not have a heart disorder that may be 
attributable to an undiagnosed illness that may be related to 
his service in the Persian Gulf.  Rather, the mild 
cardiomyopathy is considered, in the only medical opinion 
that is of record, to be most likely related to radiation and 
chemotherapy used to treat his non-service-connected 
Hodgkin's disease.  His service medical records are negative 
for diagnosis of cardiovascular disorder, and there is no 
competent evidence that a cardiovascular disorder manifested 
itself within one year from his discharge from service.  
Under these circumstances, service connection for a heart 
disorder must be denied.

In so deciding, the Board notes that the veteran's well-
intentioned belief that his current heart disorder is 
associated with events in service cannot be accepted as 
probative as to the diagnosis and etiology of his heart 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Rather, the medical evidence in this case demonstrates (1) a 
diagnosed cardiac disability after the one year presumptive 
period following the veteran's discharge from active service 
and (2) opinion that such disease is etiologically related to 
a non-service connected event.  As such, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a heart disorder.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does 
not apply when preponderance of evidence is against claim).

III.  Duty to assist and notify

In so holding, the Board notes that the RO first adjudicated 
the claims in June 2000.  On November 9, 2000, the provisions 
of the Veterans Claims Assistance Act (VCAA) of 2000 were 
enacted into law.  106 P.L. 475, 114 Stat. 2096 (2000).  In 
pertinent part, this law redefined VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  The decision to dismiss 
the memory loss claim is based solely on a question of law.  
In such circumstances, the provisions of the VCAA are not 
applicable and need not be considered.  38 C.F.R. § 
3.159(d)(1) (2004).  See generally Smith (Claudus) v. Gober, 
14 Vet. App. 227, 231-32 (2000); Turner v. Gober, 14 Vet. 
App. 224 (2000) (per curiam order); White v. Principi, 243 F. 
3d 1378 (Fed. Cir. 2001).  With regard to heart disorder 
claim, an RO letter dated March 2001 as well as the rating 
decision on appeal, the statement of the case (SOC) and 
supplemental statement of the (SSOC), told him what was 
necessary to substantiate his claim.  In fact, the rating 
decision on appeal, the SOC and the multiple SSOC's provided 
him with specific information as to why his claim was being 
denied, and of the evidence that was lacking.  The March 2001 
letter satisfied the elements of (2) and (3) by notifying the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the documents explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The November 2002 SOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claims.  This de minimis notice defect has 
resulted in no prejudicial harm to the veteran.  There is no 
indication that any aspect of the VCAA compliant language 
that may have been issued post-adjudicatory has prevented the 
veteran from providing evidence necessary to substantiate his 
claim and/or affected the essential fairness of the 
adjudication of the claim.  Additionally, neither the veteran 
nor his representative has pleaded with any specificity that 
a notice deficiency exists in this case.  In March 2005, the 
Board inquired with the veteran as to all available records 
and those records identified have been associated with the 
claims folder.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claims on appeal.  Memory loss is already deemed part 
and parcel of service connection anxiety disorder and, as 
such, the claim must be dismissed.  The medical evidence of 
record shows the onset of cardiovascular abnormalities after 
the one-year presumptive period, and includes opinion that 
the current disability is most likely due to radiation and 
chemotherapy needed for treatment of the veteran's non-
service-connected Hodgkin's disease.  VA has no obligation to 
provide medical opinion pursuant to section 5103A(d) where 
there is no evidence suggesting a disease or injury is 
associated with an in-service event.  Wells v. Principi, 326 
F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 
Vet. App. 512, 516 (2004).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

The claim of entitlement to service connection for memory 
loss is dismissed.

The claim of entitlement to service connection for a heart 
disorder is denied.  



	                        
____________________________________________
	T. Mainelli
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


